Bidder, J.,
dissenting, delivered the following opinion:
Suit on a promissory note, made by David F. Comparet and the appellee, to James Story, for one thousand dollars, and endorsed by Story to the appellant. Begue alone appeared, and pleaded:
1. That the appellant had no interest in the note, but brought the suit as the agent of Story.
2. Fraud, specially alleged, praying for affirmative relief.
3. That the consideration of the note was a certain paid up life policy, which was never delivered to him.
4. That the note was given without consideration.
A demurrer was sustained to the first paragraph of answer, but there is no question made upon this ruling. Replies were filed, and issues formed on the second, third and fourth paragraphs of answer, a jury trial had, and a general verdict rendered for defendant, with special findings in answer to interrogatories. A motion for a new trial, a motion for a venire de novo, and a motion for judgment for appellant on the special findings were made in order, and overruled. Exceptions and appeal.
*181The answers to the special interrogatories find as follows:
1. That, at the time the note was executed, Begue was indebted to the Fort Wayne National Bank, as the endorser of Comparet, upon four notes of five hundred dollars each.
2. That at the time the note sued on was executed, another similar note was executed by Comparet and Begue, and both delivered to Story, the payee.
3. Answer, no evidence.
4. That there was no combination between Comparet and Story to cheat Begue by obtaining his signature to the note sued on.
5. That Story practised no fraud on Begue, to obtain his .signature.
6. That Story received no other consideration for the two notes on Stoner, each for one thousand dollars, than the two notes of Comparet and Begue, one of which is the note sued on.
7. That Story derived no benefit from the Stoner notes, assigned and delivered by him, other than the two notes of Comparet and Begue.
8. That it was the understanding of all the parties, and the agreement of Comparet and Begue, that the Stoner aotes were to be used for the payment of Comparers notes '■n bank, upon which Begue was security.
9. That it was the arrangement between Begue and the bank, that the Stoner notes were to be left in the bank, to be applied to Comparers notes for two thousand dollars, endorsed by Begue, in case Stoner said they were all right.
10. That Stoner’s notes were afterwards, about January 11th, 1868, endorsed by Begue to the bank, and applied to the payment of Comparet’s notes, endorsed by Begue, with Begue’s consent.
11. That Stoner paid his notes, thus endorsed, to the bank.
12. That Story gave the two Stoner notes as the consideration of the two notes made by Comparet and Begue, in *182good faith, without fraud, or any knowledge of fraud on the part of Comparet.
13. That the promise of Comparet to Begue to procure for him a life policy was made in good faith.
The interrogatories upon which the above findings were had were asked by the appellant. The appellee asked the interrogatories upon which the following findings were had:
1. That Story was willing that Comparet should use the Stoner notes to pay off his, Comparet’s, debt to the bank.
2. That the note sued on was delivered to Story upon the condition that it should not be binding against Begue, unless the policy on Comparet’s life was delivered to Begue, to which Story consented.
3. That no such policy was ever delivered or tendered to Begue.
4. That the Stoner notes were delivered to Comparet by Story, before the note sued on was signed.
5. That Comparet took the Stoner notes to the bank on the 10th day of December, 1867.
6. That the note sued upon was signed by Begue for the sole consideration that he should receive a policy on the life of Comparet for three thousand dollars.
7. That it was agreed between Comparet, Story and Begue, that the note sued on should not be binding on Begue until he had received the policy on the life of Comparet.
8. - That Begue did not receive, and was not to receive, any other consideration for signing the note sued on than the policy on the life of Comparet.
9. That the two Stoner notes were delivered to Comparet by Story, to be used in payment of Comparet’s debts to the bank, on which Begue was surety.
10. That the two Stoner notes were placed in the bank by Comparet.
11. The bank, on receipt of the Stoner notes, on the 11th day of January, 1868, in payment of Comparet’s debt, gave up to Comparet his notes thus paid.
*18312. The arrangement thus to pay Comparet’s debt with the Stoner notes was made by Comparet with the bank.
13. That Begue endorsed the Stoner notes to the bank for the purpose of strengthening them, and not as the owner thereof.
14. The first time that Begue ever saw the face of the Stoner notes was on the 11th day of January, 1868.
The note sued on and the endorsement, which show the right to be in the appellant, were admitted by the pleadings. The answers to the interrogatories find that the consideration of the note, and of one similar to it for the same amount, was the notes on Stoner of equal amounts. That the Stoner notes were thus obtained for the purpose of paying Comparet’s debt to the bank, upon which Begue was security. That Begue endorsed the Stoner notes to the bank for that purpose. That the bank received them in payment of Comparet’s notes, which were surrendered by the bank, thus relieving Begue from his suretyship, as well as Comparet from his debt. The consideration is thus shown. It has not failed, but was received and enjoyed by the makers by their own act, for their joint benefit, and there is no fraud. These facts negative all-that is alleged in the several paragraphs of the answer, and, as it seems to me entitle the appellant to a judgment in his favor below, notwithstanding the general verdict.
Findings to interrogatories 2, 3, 6, 7 and 8, asked by appellee, do not militate against this view. It was not necessary that any consideration should move directly from Story to Begue, to sustain the note,' provided there was a good consideration moving from Story to Comparet, because Begue signed the note as surety for Comparet. But there was a good consideration moving from Story to Begue, namely, the Stoner note's, the benefits of which went to Begue, by relieving him as the surety of Comparet on the bank debt. Hor .does the agreement of Comparet, with the consent of Story, to furnish the life policy to Begue, upon which Begue’s liability on the note was to depend, in the least affect the *184case. The policy to be given to Begue was no part of the consideration of the note between Story as payee and Comparet and Begue as makers; that was an arrangement solely between Comparet and Begue. True, Begue’s liability to Story on the note depended on the delivery of the policy; and if Begue had stood by his rights under this condition, and not accepted the benefit of the Stoner notes, which formed the real consideration of the note sued on, he would have had a good defence to this action; but he cannot receive the benefit of the Stoner notes and then say the consideration of the note in suit has failed because Comparet never furnished him the policy. In my opinion, the judgment should be reversed.